Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se une el Juez Asociado Señor Rivera Pérez.
No podemos suscribir y endosar con nuestro voto la po-sición que sostiene la mayoría en el presente caso. Ello, en primer lugar, por entender que ésta contradice claramente el mandato de interpretación restrictiva de los privilegios contenidos en las Reglas de Evidencia, al extender su al-cance a unas comunicaciones hechas por un cliente a un abogado no admitido a ejercer la profesión legal en Puerto Rico. Dicha interpretación, como veremos, no está contem-plada en nuestras Reglas de Evidencia.
Por otro lado, la interpretación laxa que se hace en la opinión concurrente —al extender el privilegio en contro-versia— tiene consecuencias no previstas por la mayoría, las cuales resultan perjudiciales para el abogado puertorriqueño. Basta con decir que la protección que brinda la aplicación del privilegio en esta situación fo-menta el que cualquier abogado, proveniente de cualquier país o jurisdicción, podrá ser contratado para brindar ase-soría legal en Puerto Rico sobre cualquier materia del Derecho. Esta persona, indirectamente, estará practicando la profesión de abogado en nuestro país sin haber sido ad-mitido como tal por este Tribunal.
*376Esta lamentable situación constituye un serio atentado contra el abogado puertorriqueño, el cual posee, cuando menos, iguales destrezas y conocimiento respecto al Dere-cho que debe ser aplicado en nuestra jurisdicción. La ac-tuación mayoritaria menosprecia a quienes, día a día, dig-namente batallan por ganarse la vida ejerciendo noblemente la profesión de abogado en esta bendita tierra nuestra.
H — 1
Los hechos del presente caso, en apretada síntesis, son los siguientes: Autopistas de Puerto Rico y Compañía, S.E. (Autopistas) fue seleccionada por la Autoridad de Carrete-ras y Transportación (Autoridad) para la construcción de la Ruta PR-66. Ambas entidades comenzaron las negociacio-nes pertinentes en cuanto al contrato de concesión de la mencionada Ruta PR-66 entre 1991 y 1992. Durante el curso de éstas, la Autoridad contrató los servicios del bu-fete Greenberg Taurig del estado de la Florida y recibió asesoría de uno de sus abogados, el Sr. Gary M. Epstein, quien es abogado admitido a ejercer la abogacía en el es-tado de Florida. Epstein no está admitido a ejercer la abo-gacía en Puerto Rico.
Así las cosas, Autopistas presentó en 1997 una demanda en daños y perjuicios ante el Tribunal de Primera Instan-cia, Sala Superior de San Juan, contra la Autoridad. En la referida demanda alegó, en síntesis, que la Autoridad ha-bía terminado las negociaciones de forma unilateral, de mala fe y de forma arbitraria y caprichosa. Durante la etapa de descubrimiento de prueba, Autopistas solicitó que la Autoridad le entregase todas las comunicaciones habi-das entre ésta y el Sr. Gary M. Epstein, relativas a las negociaciones entre la Autoridad y Autopistas sobre el con-trato de concesión para la construcción y operación de la Ruta PR 66 y su terminación en 1997.
La Autoridad reclamó el privilegio abogado-cliente en cuanto a dichas comunicaciones y alegó que éstas se lleva-*377ron a cabo en el contexto de una consulta legal y con la confianza de que no serían divulgadas. Celebrada una vista, el foro primario ordenó a la Autoridad a presentar todos los documentos sobre los cuales reclamó el privilegio para examinarlos en cámara. Tras examinarlos, el referido foro determinó que estaban cobijados por el privilegio abogado-cliente. De la anterior determinación, Autopistas acudió en revisión al Tribunal de Apelaciones. El foro ape-lativo intermedio confirmó la decisión del tribunal de instancia.
Inconforme, Autopistas acudió, mediante un recurso de certiorari ante este Tribunal. Alega, en síntesis, que el foro apelativo intermedio incidió: al resolver que el privilegio abogado-cliente aplicaba a las comunicaciones de índole legal entre la Autoridad y Gary M. Epstein, en vista que éste no estaba autorizado a ejercer la profesión de abogado en Puerto Rico y la Autoridad tenía conocimiento de ello, y al interpretar la Regla 25 de Evidencia, 32 L.P.R.A. Ap. IV, de forma favorable a la existencia del privilegio, y no en forma restrictiva, según establece la Regla 35 de Evidencia, 32 L.P.R.A. Ap. IV.
I — I HH
Luego de un recuento de la trayectoria del privilegio abogado-cliente, la opinión concurrente emitida funda-menta su errónea conclusión expresando que “[e]l mandato de interpretación restrictiva del alcance de los privilegios no significa que éstos deben interpretarse en contraposi-ción a la política pública que los inspira. Concluir que las comunicaciones establecidas entre la recurrida y su asesor legal en este caso no están cobijadas por el privilegio abo-gado-cliente sería ir contra la política pública a la que res-ponde esa norma”. Opinión concurrente, págs. 373-374.
Nada más lejos de la realidad jurídica. Veamos.
*378HH H-i
Los privilegios reconocidos en nuestro derecho probato-rio operan como reglas de exclusión de evidencia. Como tales, su fundamento “ ‘es totalmente independiente, y de ordinario antagónico, de la búsqueda y consecución de la verdad, propósito cardinal del derecho probatorio. Se ex-cluye materia privilegiada por consideraciones de política pública, para adelantar valores o intereses sociales ajenos o antagónicos a la búsqueda de la verdad, tan fundamental para la más justa adjudicación de las controversias judicia-les’". Ortiz v. Meléndez, 164 D.P.R. 16, 28 (2005), citando a E.L. Chiesa, Tratado de derecho probatorio: Reglas de Evi-dencia de Puerto Rico y federales, República Dominicana, Ed. Corripio, 1998, T. I, págs. 185-186. Por esta razón, expresa el profesor Chiesa, es que “[l]os privilegios deben surgir de la ley, bien de la Constitución, de reglas de evi-dencia o de leyes especiales”. Chiesa, op. cit., pág. 188.
Sobre los privilegios, expresamos en Pueblo v. De Jesús Delgado, 155 D.P.R. 930 (2001), que todo proceso judicial tiene el fin esencial de descubrir la verdad de lo acontecido, razón por la cual no debe exceptuarse o excluirse la debida exposición de los hechos pertinentes, salvo que exista un interés superior o de mayor jerarquía para la sociedad o para la persona que se interpongan a ese fin. Por ello, el legislador concibió y codificó los privilegios como una excep-ción, una regla de exclusión de evidencia, ya que éstos —aunque ciertamente obstaculizan, en algunas circuns-tancias, el esclarecimiento de la totalidad del cuadro tácti-co— protegen otro fin de mayor trascendencia. Dicho de otro modo, los privilegios, por su naturaleza y función, im-piden el descubrimiento de ciertos actos, hechos o comuni-caciones por existir intereses en conflicto que intervienen con esa búsqueda exhaustiva de la verdad. Id.
*379En consideración a lo anterior, y conforme a la Regla 35 de Evidencia, ante,(1) este Tribunal reiteradamente ha ex-presado que los privilegios deben interpretarse de forma restrictiva. Véase Pueblo v. De Jesús Delgado, ante. Dicha interpretación restrictiva tiene el obvio propósito de fomen-tar el descubrimiento de la verdad en todo procedimiento judicial. No hay duda de que “la tendencia moderna en el ámbito del procedimiento civil es a facilitar el descubri-miento de prueba de forma tal que se coloque al juzgador en la mejor posición posible para resolver justamente”. E.L.A. v. Casta, 162 D.P.R. 1, 9 (2004). Véase Ward v. Tribunal Superior, 101 D.P.R. 865, 867 (1974). “A esos efectos, hemos expresado que un amplio y adecuado descubri-miento de prueba antes del juicio facilita la tramitación de los pleitos y evita los inconvenientes, las sorpresas y las injusticias que surgen cuando las partes ignoran hasta el día de la vista las cuestiones y los hechos que en realidad son objeto del litigio.”(2)
Debido a ello, existen únicamente dos limitaciones fun-damentales al descubrimiento: (1) no puede descubrirse materia privilegiada, según los privilegios que se recono-cen en las Reglas de Evidencia, y (2) la materia por descu-brirse tiene que ser pertinente al asunto en controversia. Regla 23.1(a) de Procedimiento Civil, 32 L.P.R.A. Ap. III; Vincenti v. Saldaña, 157 D.P.R. 37 (2002).
rv
Sabido es que será materia privilegiada aquellas comu-nicaciones hechas entre el cliente y su abogado referente al asunto objeto de la representación legal, hechas con la con-fianza de que no serán divulgadas, es decir, hechas dentro *380del marco de la confidencialidad. A esos efectos, dispone la Regla 25(B) de Evidencia, 32 L.P.R.A. Ap. IV, que el cliente tiene el privilegio de rehusar revelar, y de impedir que otro revele, una comunicación confidencial entre él y su abogado.
Ciertamente, como se expone en la opinión concurrente, el privilegio abogado-cliente es el más antiguo de los privi-legios reconocidos en el common law. A esos efectos, el Tribunal Supremo de Estados Unidos expresó en Upjohn Co. v. United States, 449 U.S. 383, 389 (1981), que
... the attorney-client privilege is the oldest of the privileges for confidential communications known to the common law.(3) Its purpose is to encourage full and frank communication between attorneys and their clients and thereby promote broader public interests in the observance of law and administration of justice. The privilege recognizes that sound legal advice or advocacy serves public ends and that such advice or advocacy depends upon the lawyer’s being fully informed by the client.
Por otro lado, el privilegio abogado-cliente está dirigido a permitir que el abogado obtenga toda la información ne-cesaria para una adecuada representación. A esos efectos, expresamos en Lugo Ortiz v. Ferrer, 85 D.P.R. 862 (1962), que los estatutos que protegen las comunicaciones privile-giadas entre abogado y cliente tienen por objeto fundamental fomentar la relación de confianza entre ambos y propi-ciar así que el cliente haga un recuento fiel y exacto de los hechos cuando requiere consejo legal. Indicamos, además, que una relación abogado-cliente completa ayuda a des-alentar los litigios carentes de méritos y estériles en cuanto a sus resultados y que, frente a la política pública de evitar pleitos innecesarios, se encontraba la necesidad de que ante el juzgador se presenten todos los hechos per-tinentes que conduzcan a ayudarle a formar un juicio pon-derando todos los elementos de prueba disponible. En aten-ción a ello, expresamos que “la interpretación de los preceptos que consagran el carácter privilegiado de estas *381comunicaciones es restrictiva, y que la prueba debe admi-tirse a menos que esté claramente comprendida dentro de la exclusión del estatuto”.(4) Íd., pág. 871.
Debido a lo anteriormente expresado, para que se pueda reconocer el carácter privilegiado de estas comunicaciones, debe estar claro que están excluidas por la regla. La pre-gunta es, en consecuencia: ¿están claramente comprendi-das, dentro de la Regla 25, ante —para efectos del recono-cimiento del privilegio— las comunicaciones hechas entre un cliente y un abogado no admitido a ejercer la profesión en Puerto Rico? Contestamos en la negativa; veamos por qué.
Para efectos de la Regla 25 de Evidencia, ante, abogado es aquella persona autorizada o a quien el cliente razona-blemente creyó autorizada a ejercer la profesión de abo-gado; incluye a la persona así autorizada y a sus asociados, asistentes y empleados de oficina.
Por otro lado, la referida regla define cliente como aque-lla persona natural o jurídica que, directamente o a través de un representante autorizado, consulta a un abogado con el propósito de contratarle o de obtener servicios legales o consejo en su capacidad profesional; incluye al incapaz que consulta él mismo a un abogado o cuyo tutor o encargado hace tal gestión con el abogado a nombre del incapaz.
Ciertamente, en cuanto a quién puede ser considerado “abogado” para propósitos del privilegio, la Regla 25, ante, establece las tres posibilidades siguientes: (1) el abogado admitido al ejercicio de la profesión; (2) sus asociados, asis-tentes o empleados, y (3) la persona que el cliente razona-blemente crea que está autorizada a ejercer la profesión de abogado, aun cuando no lo esté.
Vemos, pues, que la Regla 25, ante, no indica de forma específica si el privilegio abogado-cliente cobija a abogados admitidos a jurisdicciones fuera de Puerto Rico.
*382Como bien se señala en la opinión concurrente,(5) los proyectos de reglas de evidencia de los años '50, los cuales no fueron aprobados por la Asamblea Legislativa, propo-nían una regla que específicamente extendía el privilegio a abogados admitidos a otras jurisdicciones. Los menciona-dos proyectos disponían que:
“Abogado” significa una persona autorizada, o aquélla a quien el cliente razonablemente creyere que está autorizada, a ejer-cer la profesión en Puerto Rico o en cualquier estado o nación, donde la ley reconociere un privilegio contra la revelación de comunicaciones confidenciales entre cliente y abogado; e in-cluye no solamente a la persona así autorizada sino también a sus asociados, sus asistentes y sus empleados de oficina.(6) (Énfasis nuestro.) Borrador del Proyecto de Reglas de Eviden-cia de 1954, pág. 43.
Se desprende de la regla propuesta una definición abar-cadora de quién se considera abogado para fines de la ex-tensión del privilegio. Ello no obstante, el proyecto de re-glas finalmente aprobado por la Asamblea Legislativa limitó esta definición y eliminó aquella parte que extendía el privilegio a abogados admitidos en cualquier estado o nación donde la ley reconociese el privilegio.(7)
No se trata entonces, como se expresa en la opinión con-currente, pág. 371, que “el cambio obedeció a la intención de simplificar la redacción finalmente aprobada ...”. Dicho razonamiento no tiene lógica alguna. Por qué eliminar una definición que, sin margen a dudas, reconocía el privilegio aun cuando se trataba de abogados admitidos fuera de Puerto Rico, y sustituirla por una que no los incluye expre-samente? La contestación a esta interrogante es sencilla', la intención del legislador fue excluir del privilegio a todo abogado no admitido a ejercer la profesión en Puerto Rico.
La mejor evidencia de lo anteriormente expresado es *383que las disposiciones probatorias que sirvieron de modelo para la redacción de la regla, como las Reglas Uniformes de Evidencia y las Reglas de Evidencia de California, sí tienen una amplia definición de abogado para efectos del reconocimiento del privilegio. Así, la Regla 502(a)(3) de las Reglas Uniformes de Evidencia definen abogado como una persona admitida a ejercer la profesión en cualquier estado o nación.(8) Idéntica definición se encuentra en el Código de Evidencia del estado de California.(9)
Al eliminarse este amplio concepto de nuestro ordena-miento probatorio, resulta mandatoria la conclusión de que fue la intención de la Asamblea Legislativa que únicamente estuvieran cobijadas por el privilegio aquellas comunica-ciones confidenciales hechas entre el cliente y el abogado admitido a ejercer la profesión en Puerto Rico. Por consi-guiente, somos del criterio que la Regla 25 de Evidencia, ante, aplica únicamente cuando se trata de un abogado admitido por este Tribunal a ejercer la profesión de abo-gado en Puerto Rico y no en ningún otro lugar.
Y es que no puede ser de otra forma. Las Reglas de Evidencia del Estado Libre Asociado de Puerto Rico apli-can en Puerto Rico. Por esa razón, éstas se interpretan y se aplican dentro de los linderos territoriales de la Isla de Puerto Rico. Por ello, cuando la Regla 25 define al abogado como aquella persona admitida a ejercer la profesión, así sin decir más, necesariamente se refiere al abogado admi-tido a ejercer la profesión en Puerto Rico.
Ello es lo que claramente se desprende de una lectura de la referida disposición estatutaria. Si la Asamblea Le-gislativa hubiese querido extenderlo a abogados admitidos en otras jurisdicciones, así lo hubiese plasmado expresa-mente, tal y como lo han hecho las otras jurisdicciones que sí han establecido la norma de extender el privilegio a abo-gados admitidos a ejercer la profesión en cualquier estado *384o nación.(10) Tampoco podemos perder de vista que, por im-perativo de las propias Reglas de Evidencia, los privilegios deben interpretarse de forma restrictiva y que debe recha-zarse su aplicación en todo caso que no esté claramente comprendido por las reglas.
V
Tampoco es correcto el razonamiento contenido en la opinión concurrente en cuanto a que “[n]os parece un con-trasentido proteger las comunicaciones entabladas con al-guien que el cliente creyó razonablemente que era abo-gado, pero no lo es, como expresamente dispone la Regla 25, y no proteger las comunicaciones establecidas con quien sí lo es, aunque esté autorizado a ejercer en una jurisdicción distinta a la nuestra”. Opinión concurrente, pág. 373.
El supuesto reconocido en la referida Regla 25, ante, aplica a casos en que el cliente se asesora legalmente con una persona que creyó razonablemente que era abogado au-torizado a ejercer en Puerto Rico, pero que resultó no serlo. Sobre este particular, explica el profesor Chiesa que es su-ficiente con que el cliente tenga base razonable para creer que está tratando con una persona autorizada a ejercer la abogacía en Puerto Rico, aunque ese no sea en realidad el caso. No es suficiente una creencia que no sea razonable, sin motivos fundados que justifiquen tal creencia. Chiesa, op. cit., pág. 221.
Este supuesto no aplica a las circunstancias del pre-sente caso. La Autoridad no contrató una persona dentro de nuestra jurisdicción creyendo que era abogado autori-zado a ejercer en nuestra jurisdicción y que finalmente re-sultó no serlo. La Autoridad buscó asesoría legal de un abo-gado teniendo pleno conocimiento que no estaba autorizado *385a ejercer la profesión de abogado en Puerto Rico. Se trata de una situación de hechos distinta a la contemplada en la referida regla. En otras palabras, la Autoridad sabía espe-cíficamente que el señor Epstein sólo estaba admitido a ejercer la profesión en el estado de la Florida. En vista de ello, somos del criterio de que no aplica al presente caso la situación contemplada en la Regla 25, ante, en la que, en protección del cliente, se reconoce el privilegio en situacio-nes en que el cliente tiene base razonable para creer que está tratando con una persona autorizada a ejercer la pro-fesión legal en Puerto Rico.
VI
En fin, opinamos que las comunicaciones habidas entre la Autoridad de Carreteras y Transportación y el Sr. Gary M. Epstein no están protegidas por el privilegio abogado-cliente. La decisión en contrario, emitida por una mayoría de los integrantes del Tribunal, no sólo es jurídicamente errónea, sino que es injusta y nociva a los mejores intereses del abogado puertorriqueño —el cual con miles de sacrifi-cios labora afanosamente para poder ganarse el sustento de su familia— al privarlo de ganarse unos honorarios por una asesoría para la cual está plenamente capacitado.
Es por ello que disentimos; en consecuencia, revocaría-mos la determinación del Tribunal de Apelaciones y orde-naríamos al tribunal de instancia que entregue, a Autopis-tas de Puerto Rico y Compañía, S.E., el contenido de dichas conversaciones para ser examinadas.

(1) La referida regla dispone que las Reglas 25 a 32 de Evidencia, 4 L.P.R.A. Ap. IV, se interpretarán restrictivamente con relación a cualquier determinación sobre la existencia de un privilegio.


(2) E.L.A. v. Casta, 162 D.P.R. 1, 9 (2004), citando a Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716 (1994), y a Sierra v. Tribunal Superior, 81 D.P.R. 554, 560 (1959).


(3) Citando a 8 Wigmore on Evidence Sec. 2290 (1961).


(4) Citando a People v. Donovan, 369 P.2d 1 (Cal. 1962); Greyhound Corporation v. Superior Court, 364 P.2d 266 (Cal. 1961); In re Richardson, 157 A.2d 695 (N.J. 1960).


(5) Véase opinión concurrente, pág. 10 esc. 4.


(6) Véase Proyecto de Reglas del Comité Consultivo sobre las Reglas de Eviden-cia del Tribunal Supremo de Puerto Rico, 1954.


(7) Véase Proyecto Reglas de Evidencia del Secretariado de la Conferencia Judicial, 1978, pág. 111.


(8) «a lawyer’ is a person authorized, or reasonably believed by the client to be authorized, to engage in the practice of law in any state or nation.”


(9) Véase West’s Ann. Cal. Evid. Code Sec. 950.


(10) Tomando los estados mencionados en el esc. 3 de la opinión mayoritaria, son ejemplos de esta norma California, Florida, Hawai, Kansas, Lousiana, Nebraska, New Hampshire, New Jersey, New Mexico, Oregon, South Dakota, Texas, Wisconsin, Alabama, Montana y Oklahoma.